225 F.2d 723
Minnie E. HABY, joined pro forma by her husband, Homer E.Haby, Appellants,v.STANOLIND OIL AND GAS COMPANY, Appellee.
No. 15197.
United States Court of Appeals Fifth Circuit.
Sept. 9, 1955.

W. Truett Smith, Scott Snodgrass, San Angelo, Tex., for appellants.
Lon Sailers, Dallas, Tex., for appellee.
Before HOLMES and RIVES, Circuit Judges, and THOMAS, District Judge.
PER CURIAM.


1
Appellant seeks to have an oil, gas and mineral lease covering lands in three sections, numbered 4, 5 and 7, Block G, C. & M.R.R. Co. Survey located in Reagan County, Texas, declared terminated in so far only as it affects Sections 5 and 7.  Neither the complaint nor the record discloses the changes in ownership or other facts, if any, which might keep the holders of interests under the lease in Section 4 from being indispensable parties to this litigation.  While the question of indispensable parties was not raised by the parties, it may become necessary for this Court to raise it sua sponte.  Hoe, v. Wilson, 9 Wall. 501, 76 U.S. 501, 19 L.Ed. 762; 3 Moore's Federal Practice 2nd. ed., Paragraph 19.06, p. 214.


2
Each of the parties is requested within thirty days from this date to file in this Court such stipulation of fact, amendment, pleading or brief as, in the opinion of such party, may aid the Court in disposing of the question of indispensable parties and/or fractional termination of the lease.